Quest Capital Corp. Consolidated Financial StatementsSeptember 30, 2007(Expressed in thousands of Canadian dollars)(Unaudited) Quest Capital Corp. Consolidated Balance Sheets (Expressed in thousands of Canadian dollars) (Unaudited) September 30, 2007 Restated (note 13) December 31, 2006 Assets Cash and cash equivalents $ 5,917 $ 9,506 Marketable securities 3,301 1,865 Loans (notes 4 and 5) 273,141 269,522 Investments 10,410 9,980 Future income taxes 7,863 14,500 Restricted cash 2,038 2,568 Prepaid and other receivables 99 686 Resource and capital assets 622 477 Other assets 903 1,253 $ 304,294 $ 310,357 Liabilities Accounts payable and accrued liabilities $ 4,236 $ 4,290 Income taxes payable 1,193 2,981 Deferred interest and loan fees (note 4) - 4,620 Future income taxes 1,043 1,326 Asset retirement obligation 653 1,011 Debt payable (note 6) 6,000 22,000 13,125 36,228 Shareholders’ Equity Share capital (note 7) 205,949 202,513 Contributed capital (note 7) 7,029 6,479 Accumulated other comprehensive income 3,768 2,138 Retained earnings 74,423 62,999 291,169 274,129 $ 304,294 $ 310,357 Contingencies and commitments (note 10) Approved by the Board of Directors “Bob Buchan”Director “Brian E. Bayley”Director The accompanying notes are an integral part of these consolidated financial statements. Quest Capital Corp. Consolidated Statements of Retained Earnings For the three and nine months ended September 30, 2007 and 2006 (Expressed in thousands of Canadian dollars) (Unaudited) Three Months Ended September 30 Nine Months Ended September 30 2007 2006 2007 2006 Retained earnings - Beginning of period – as originally reported $ 72,816 $ 41,104 $ 67,231 $ 26,507 Restatement (note 13) - - (4,232 ) - Retained earnings - Beginning of period – as restated 72,816 41,104 62,999 26,507 Adoption of financial instruments standards (note 4) - - 1,591 - As restated 72,816 41,104 64,590 26,507 Net earnings for the period 5,264 8,770 20,019 27,680 Dividends (3,657 ) - (10,186 ) (4,313 ) Retained earnings – End of period $ 74,423 $ 49,874 $ 74,423 $ 49,874 The accompanying notes are an integral part of these consolidated financial statements. Quest Capital Corp. Consolidated Statements of Earnings For the three and nine months ended September 30, 2007 and 2006 (Expressed in thousands of Canadian dollars, except share and per share amounts) (Unaudited) Three Months Ended September 30 Nine Months Ended September 30 2007 2006 2007 2006 Interest and related fees $ 10,110 $ 8,781 $ 31,023 $ 21,994 Non-interest income Management and finder’s fees 1,034 1,051 2,176 3,499 Marketable securities and other trading gains (losses) (675 ) 413 1,185 4,083 Realized gains, net of writedowns of investments 1,600 1,904 5,475 9,636 Other income 7 - 27 16 1,966 3,368 8,863 17,234 Total interest and non-interest income 12,076 12,149 39,886 39,228 Interest on debt (151 ) (250 ) (399 ) (265 ) Provision for losses net of recovery - (5 ) - (238 ) 11,925 11,894 39,487 38,725 Expenses and other Salaries and benefits 1,149 878 3,066 2,249 Bonuses 974 904 3,717 4,562 Stock-based compensation 293 112 859 393 Office and other 927 255 1,598 747 Legal and professional services 527 432 1,239 1,182 Regulatory and shareholder relations 118 119 539 426 Directors’ fees 53 53 163 214 Sales tax - - 306 - Foreign exchange loss 106 24 157 59 Other expenses (recoveries) relating to resource properties (4 ) 30 11 (173 ) 4,143 2,807 11,655 9,659 Earnings before income taxes 7,782 9,087 27,832 29,066 Provision for income taxes (note 8) 2,518 317 7,813 1,386 Net earnings for the period $ 5,264 $ 8,770 $ 20,019 $ 27,680 Earnings per share Basic $ 0.04 $ 0.06 $ 0.14 0.20 Fully diluted $ 0.04 $ 0.06 $ 0.13 $ 0.20 Weighted average number of shares outstanding Basic 146,267,979 143,779,107 145,385,541 135,332,615 Fully diluted 149,867,568 146,746,232 148,731,789 138,460,558 The accompanying notes are an integral part of these consolidated financial statements. Quest Capital Corp. Consolidated Statements of Comprehensive Income and Accumulated Other Comprehensive Income For the three and nine months ended September 30, 2007 (Expressed in thousands of Canadian dollars) (Unaudited) Three Months ended September 30, 2007 Nine Months Ended September 30, 2007 Net earnings for the period $ 5,264 $ 20,019 Other comprehensive income, net of tax Unrealized gains on translating financial statements of self-sustaining foreign operations 117 235 Unrealized gains (losses) on available-for-sale financial assets arising during the period (755 ) 1,029 Reclassification adjustment for gains recorded included in net earnings (826 ) (1,866 ) Other comprehensive income (1,464 ) (602 ) Comprehensive income $ 3,800 $ 19,417 Accumulated other comprehensive income – Beginning of period (note 4) $ 5,232 $ 2,138 Adoption of financial instruments standards (note 4) - 2,232 Other comprehensive income for the period (1,464 ) (602 ) Accumulated other comprehensive income –End of period $ 3,768 $ 3,768 The accompanying notes are an integral part of these consolidated financial statements. Quest Capital Corp. Consolidated Statements of Cash Flows For the three and nine months ended September 30, 2007 and 2006 (Expressed in thousands of Canadian dollars) (Unaudited) Three Months Ended September 30 Nine Months Ended September 30 2007 2006 2007 2006 Cash flows from operating activities Net earnings for the period $ 5,264 $ 8,770 $ 20,019 $ 27,680 Items not affecting cash: Future income taxes 2,074 828 7,307 (700 ) Stock-based compensation 293 112 859 393 Provision for losses - - - 386 Amortization of deferred interest and loan fees (2,119 ) (1,332 ) (6,642 ) (3,624 ) Marketable securities and other assets trading gains (losses) 675 (413 ) (1,185 ) (4,083 ) Realized gains on investments, net of writedowns (1,600 ) (1,904 ) (5,475 ) (9,636 ) Other assets and investments received as finder’s fees - (231 ) - (728 ) Other 39 72 144 186 Deferred interest and loan fees received 1,050 2,553 2,345 5,011 Activity in marketable securities held for trading Purchases (455 ) (1,371 ) (2,892 ) (3,382 ) Proceeds on sales 1,413 1,970 6,402 8,975 Expenditures for reclamation and closure (148 ) (208 ) (265 ) (821 ) Changes in prepaid and other receivables 256 72 584 51 Changes in accounts payables and accrued liabilities 629 (553 ) (22 ) 180 Changes in income taxes payable (638 ) (748 ) (1,621 ) 1,325 6,733 7,617 19,558 21,213 Cash flows from financing activities Proceeds from shares issued 2,423 2,101 3,127 62,768 Dividend payments (3,657 ) (4,312 ) (10,186 ) (7,830 ) Proceeds from debt 6,000 27,931 14,000 27,931 Repayment of debt - (17,931 ) (30,000 ) (17,931 ) 4,766 7,789 (23,059 ) 64,938 Cash flows from investing activities Net (increase) decrease in loans (33,220 ) (55,351 ) (7,316 ) (122,466 ) Activity in investments available for sale Proceeds on sales 2,173 77,627 8,049 91,966 Purchases (488 ) (75,073 ) (488 ) (75,679 ) Change in restricted cash 104 17 178 (505 ) Proceeds on sale of resource and fixed assets - - - 103 Expenditures on resource and fixed assets (246 ) (2 ) (259 ) (73 ) Net other assets acquired - (150 ) - (425 ) (31,677 ) (52,932 ) 164 (107,079 ) Foreign exchange gain (loss) on cash held in a foreign subsidiary (68 ) (32 ) (252 ) (17 ) Decrease in cash and cash equivalents (20,246 ) (37,558 ) (3,589 ) (20,945 ) Cash and cash equivalents - Beginning of period 26,163 50,352 9,506 33,739 Cash and cash equivalents - End of period $ 5,917 $ 12,794 $ 5,917 $ 12,794 Supplemental cash flow information (note12) The accompanying notes are an integral part of these consolidated financial statements. Quest Capital Corp. Notes to Consolidated Financial Statements For the three and nine months ended September 30, 2007 and 2006 (Expressed in thousands of Canadian dollars) (Unaudited) 1. Nature of operations Quest Capital Corp.’s (“Quest” or the “Company”) primary focus is providing mortgage financings and commercial bridge loans.The Company also provides a range of services including the raising of capital, consulting, management and administrative services through its wholly-owned subsidiaries, Quest Management Corp. and Quest Securities Corporation. 2. Basis of presentation The accompanying financial information does not include all disclosure required under generally accepted accounting principles for annual financial statements.The accompanying financial information reflects all adjustments, consisting primarily of normal recurring adjustments which are, in the opinion of management, necessary for a fair presentation of results for the interim periods.These consolidated financial statements should be read in conjunction with the Company’s 2006 audited annual financial statements and notes. 3. Significant accounting policies These interim consolidated financial statements follow the same accounting policies and methods of application as the Company’s annual financial statements, except as noted below.These interim consolidated financial statements are prepared in accordance with Canadian generally accepted accounting principles and include the Company’s accounts and those of its wholly-owned subsidiaries, Quest Management Corp., Quest Securities Corporation, Viceroy Gold Corporation and its 75% proportionate joint-venture interest in the Castle Mountain Property. 4. Change in accounting policies Effective January 1, 2007, the Company adopted the Canadian Institute of Chartered Accountants (CICA) Handbook Section 3855 Financial Instruments – Recognition and Measurement, Section 3865 Hedges and Section 1530 Comprehensive Income (the “Financial Instrument Standards”).As the Company has not undertaken any hedging activities, adoption of Section 3865 currently has had no impact on the Company.Prior to January1, 2007, the principal accounting policies affecting the Company’s financial instruments were: marketable securities were valued at the lower of average cost and market value, investments were valued at cost or at cost less amounts written off to reflect any impairment in value considered to be other than temporary, loans were stated net of an allowance for credit losses on loans in default and other assets were valued at the lower of cost and net realizable value. The adoption of the Financial Instrument Standards requires the presentation of a separate statement of comprehensive income.Loans are recorded at amortized cost, subject to impairment reviews.Fees received for originating the loans are netted against the loans’ cost and are recognized in net earnings using the effective interest rate method.Investments and marketable securities are recorded in the consolidated balance sheet at fair value.Fair value is determined directly by reference to quoted market prices in an active market.Changes in fair value of marketable securities are recorded in earnings and changes in the fair value of investments have been reported in other comprehensive income.The transitional adjustments in respect of these standards have been made to opening marketable securities, investments and loan balances and adjusted through retained earnings and accumulated other comprehensive income as at January1,2007. As a consequence of adopting the Financial Instrument Standards at January1,2007, retained earnings increased by $1.6 million, currency translation adjustment decreased by $2.1 million and accumulated other comprehensive income increased by $4.3 million.These movements reflect an increase of $0.4 million in marketable securities, $3.4 million increase in investments, a decrease in deferred interest and loan fees of $4.6 million and a decrease in loans of $4.6 million.Theseadjustments represent the net gain on measuring the fair value of held for trading and available for sale investments, which had not been recognized on a fair value basis prior to January 1, 2007. 5. Loans a) Loans are repayable over various terms up to 24months from September 30, 2007, and bear interest at rates of between 10.8% and 13% before commitment and other fees. Marketable securities, real property, real estate, corporate or personal guarantees generally are pledged as collateral.At September 30, 2007, the loan portfolio was comprised of 95% real estate mortgages, 4% in the resource sectors and 1% in other sectors.At September 30, 2007, the real estate mortgages were located as follows: 43% in British Columbia, 44% in Alberta, 11% in Ontario and 2% in other; and 93% were first mortgages and 7% were second mortgages.As at September30,2007, the Company’s loan portfolio consisted of 51 loans. As at September 30,2007, 60% of the Company’s loan portfolio is due within a year.The Company had six loans totalling approximately $28.2 million in default as a result of certain principal and/or interest payments being in arrears as at September 30,2007.Subsequent to the third quarter, $7.8 million of loans in default were repaid or cured, reducing the number of loans in default from six to three.As at September 30, 2007, the Company does not have a provision for loan losses.The Company monitors the repayment ability of borrowers and the value of underlying collateral.In determining the provision for possible loan losses, management considers the length of time the loan has been in arrears, the overall financial strength of borrowers and the residual value of collateral pledged.The Company expects to collect the full carrying value of its loan portfolio. b) The Company has recorded changes in the allowance for loan losses as follows: 2007 Balance - January 1, 2007 $ 586 Add: Specific provision for the period - Less: Loan provision applied (586 ) Balance - September 30, 2007 $ - c) At September 30, 2007, the Company has entered into agreements and/or commitment letters to advance funds up to $90.2million.Advances under these agreements are subject to a number of conditions including due diligence and completion of documentation. 6. Debt payable In March 2007, the Company entered into a collateralized revolving debt facility with the Bank of Nova Scotia for up to $25 million.The facility bears interest at prime or bankers acceptance notes plus 1.25%.This facility comes due February 28, 2009 and is collateralized by the Company’s loan portfolio. In August 2006, the Company entered into a short-term unsecured debt facility. The facility bore interest at prime plus 2% and was payable on demand. The $22 million outstanding as of December 31, 2006 on this facility was repaid in 2007. 7. Share capital a) Authorized Unlimited First and Second Preferred Shares Unlimited common shares without par value b) Shares issued and outstanding Number of Shares Amount Common shares Opening balance – January 1, 2007 144,842,628 $ 202,513 Issued on exercise of stock options 370,000 700 Issued on exercise of compensation options 1,055,350 2,427 Transfer of fair value on exercise of options - 309 Ending balance – September 30, 2007 146,267,978 $ 205,949 c) Compensation options issued and outstanding Number of options Exercise price per share Expiry date Common shares Opening balance – January 1, 2007 1,133,775 $ 2.30 Exercised (1,015,750 ) 2.30 August 23, 2007 (39,600 ) 2.30 October 26, 2007 (1,055,350 ) Expired (70,025 ) 2.30 August 23, 2007 Ending balance – September 30, 2007 8,400 2.30 October 26, 2007 d) Stock options outstanding The Company has a stock option plan under which the Company may grant options to its directors, employees and consultants for up to 10% of the issued and outstanding common shares. The exercise price of each option is required to be equal to or higher than the market price of the Company’s common shares on the day of grant. Vesting and terms of the option agreement are at the discretion of the Board of Directors. During the nine months ended September 30,2007, the change in stock options outstanding was as follows: Number of shares Weighted average share price Common shares Opening balance 8,981,333 $ 2.01 Granted 2,855,000 3.05 Exercised (370,000 ) 1.89 Expired or cancelled (332,553 ) 3.02 Closing balance 11,133,780 $ 2.26 Options exercisable 9,003,169 $ 2.08 The following table summarizes information about stock options outstanding and exercisable at September 30,2007: Options outstanding Options exercisable Range of exercise prices Options outstanding Weighted average remaining contracted life (years) Weighted average exercise price Options exercisable Weighted average exercise price $ 0.81 113,333 0.06 $ 0.81 113,333 $ 0.81 $ 0.82 to $1.51 223,000 1.89 1.51 223,000 1.51 $ 1.52 to $1.95 6,550,000 1.37 1.95 6,550,000 1.95 $ 1.96 to $2.31 1,150,000 3.19 2.30 1,042,170 2.30 $ 2.32 to $3.23 3,097,447 4.32 3.00 1,074,666 2.93 11,133,780 2.38 $ 2.26 9,003,169 $ 2.08 e) Contributed capital Opening balance $ 6,479 Stock-based compensation 859 Fair value of stock options exercised (309 ) Ending balance $ 7,029 The fair values of options granted during the nine months ended September 30, 2007 have been estimated using an option pricing model. Assumptions used in the pricing model are as follows: Risk-free interest rate 4.10 % Expected life of options 3.0 years Expected stock price volatility 34.62 % Expected dividend yield 2.74 % Weighted average fair value of options $ 0.72 8. Income taxes The Company has utilized tax losses in certain of its entities to reduce its taxable income in Canada.The Company has recognized a future tax asset to the extent that the amount is more likely than not to be realized from future earnings. The provisions for income taxes consists of the following: Three Months Ended September 30 Nine Months Ended September 30 2007 2006 2007 2006 Current Canada $ 474 $ (711 ) $ 603 $ 1,886 United States 78 200 78 200 Total current expense 552 (511 ) 681 2,086 Future Canada 2,057 828 7,223 (700 ) United States (91 ) - (91 ) - Total future tax expense 1,966 828 7,132 (700 ) Total provision for income taxes $ 2,518 $ 317 $ 7,813 $ 1,386 The significant components of the future income tax assets and liabilities are as follows: September 30, 2007 Loss carryforwards $ 4,008 Capital losses 14,967 Resource and fixed assets 3,182 Other 2,141 24,298 Valuation allowance (16,435 ) Future tax asset $ 7,863 Deferred gain and other $ 1,043 Future tax liability $ 1,043 9. Related party transactions a) For the nine months ended September 30, 2007, the Company received $73,000 (2006 - $580,000) in interest and fees from parties related by virtue of having certain directors and officers in common. b) For the nine months ended September 30, 2007, the Company received $620,000 (2006 - $1,202,000) in advisory, management and finder’s fees from parties related by virtue of having certain directors and officers in common. Other assets include $205,000 (December 31, 2006 – 245,000) of non-transferable securities held in either private or publicly traded companies related by virtue of having certain directors and officers in common. c) For the nine months ended September 30, 2007, the Company received $55,000 (2006 - $31,000) in syndication loan administration fees from parties related by virtue of having certain directors and officers in common. d) Marketable securities and investments include $10,214,000 (December 31, 2006 - $9,143,000) of shares held in publicly traded companies related by virtue of having certain directors and officers in common. For the nine months ended September 30, 2007, the Company recorded a gain on disposal of securities of $2,906,000 (2006 - $9,005,000) from parties related by virtue of having certain directors and officers in common. e) Included in accounts payable at September 30, 2007 is $3,182,000 (December 31, 2006 - $3,170,000) due to employees, consultants and officers for bonuses. 10. Contingencies and commitments a) Surety bond guarantees totalling US$2,405,000 (CDN$2,392,000) have been provided by Castle Mountain Joint Venture for compliance with reclamation and other environmental agreements. b) On March22, 2002, Quest Investment Corporation (a predecessor company) and other parties were named as defendants in a lawsuit filed in the Supreme Court of British Columbia. The plaintiff has claimed approximately $410,000 plus interest due for consulting services. Management intends to fully defend this claim.No provision has been made for this claim in the consolidated financial statements. The ultimate outcome of this claim is not determinable at the time of issue of these consolidated financial statements and the costs, if any, will be charged to earnings in the period(s) in which they are finally determined. c) The Company has entered into operating leases for office premises. Minimum annual lease payments required are approximately as follows: 2007 $ 305 2008 $ 753 2009 $ 753 2010 $ 676 2011 $ 437 2012 $ 401 d) Other commitments and contingencies are disclosed elsewhere in these consolidated financial statements and notes. 11. Segmented information The Company has primarily one operating segment, which is financial services.The Company’s geographic location is Canada. 12. Supplemental cash flow information Non-cash financing and investing activities Three Months Ended September 30 Nine Months Ended September 30 2007 2006 2007 2006 Marketable securities and investments received as loan fees $ 1,204 $ 804 $ 3,375 $ 1,204 Investment purchases funded by brokerage margin account - (30,899 ) - (30,899 ) Investment proceeds used to repay brokerage margin accounts - 30,899 - 30,899 13. Restatement of Financial Statements During 2007, the Company undertook a review of business alternatives for its wholly-owned U.S. subsidiary, Viceroy Gold Corporation (“Viceroy Gold”).During that review, management identified a historical accounting error related to the failure to recognize future income taxes relating to the differences in the accounting and tax values of certain assets and liabilities held by Viceroy Gold.Management thereafter determined that adjustments should be made to previously issued consolidated financial statements for the error. As a result, the Company has recorded an adjustment to opening retained earnings at December 31, 2004 totaling $4.2 million to recognize current and future income taxes for the period from 2000 to 2003.As this liability is denominated in U.S. dollars, subsequent change in the foreign exchange rates are reflected in the accumulated other comprehensive income (previously currency translation adjustment) account. The effect of the restatement on the restated consolidated financial statements is summarized below. Balance Sheet– December 31, 2006 As previously reported Adjustments As restated Income taxes payable $ 1,009 $ 1,972 $ 2,981 Future income tax liabilities - 1,326 1,326 Retained earnings 67,231 (4,232 ) 62,999 Other comprehensive income 1,204 934 2,138 There are no changes to the Company’s consolidated statement of earnings for the years ended December31, 2006, 2005 and 2004, as the error relates to tax provisions prior to fiscal year 2004.
